         Case 6:20-cv-01127-MK       Document 1      Filed 07/13/20       Page 1 of 38




Kevin S. Reed (OBN #160574)                  Rebecca Gose (OBN #105712)
 ksreed@uoregon.edu                           rebecca.gose@oregonstate.edu
Douglas Y.S. Park (OBN #980904)              Julie Penry (OBN #053440)
 dougpark@uoregon.edu                         julie.penry@oregonstate.edu
Jessica Price (OBN #182104) (LR 83-4 pending)Whitney Hill (OBN #093849)
 jgprice@uoregon.edu                          whitney.hill@oregonstate.edu
University of Oregon                         (Special Admission as Government Attorneys
Office of General Counsel                    pending)
1226 University of Oregon                    Oregon State University
Eugene, OR 97403                             Office of the General Counsel
Phone: (541) 346-3082                        630 Kerr Admin Bldg
                                             Corvallis, OR 97331
GIBSON, DUNN & CRUTCHER LLP                  Phone: (541) 737-2474

Theodore B. Olson (pro hac vice forthcoming)   GIBSON, DUNN & CRUTCHER LLP
 tolson@gibsondunn.com
Matthew D. McGill (pro hac vice forthcoming)   Debra Wong Yang (pro hac vice forthcoming)
 mmcgill@gibsondunn.com                         dwongyang@gibsondunn.com
Joshua Wesneski (pro hac vice forthcoming)     Ethan Dettmer (pro hac vice forthcoming)
 jwesneski@gibsondunn.com                       edettmer@gibsondunn.com
1050 Connecticut Avenue, N.W.                  Theane Evangelis (pro hac vice forthcoming)
Washington, D.C. 20036-5306                     tevangelis@gibsondunn.com
Phone: (202) 955-8500                          Chelsea Mae Thomas (pro hac vice forthcoming)
                                                cthomas@gibsondunn.com
Alexander H. Southwell (pro hac vice           333 South Grand Avenue
forthcoming)                                   Los Angeles, CA 90071-3197
 asouthwell@gibsondunn.com                     Phone: (213) 229-7000
Oliver Fong (pro hac vice forthcoming)
 ofong@gibsondunn.com
200 Park Avenue                                Attorneys for Plaintiffs
New York, NY 10166-0193
Phone: (212) 351-4000

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    EUGENE DIVISION

UNIVERSITY OF OREGON; OREGON                      Case No. 6:20-cv-01127
STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN CALIFORNIA; ARIZONA
STATE UNIVERSITY; CALIFORNIA
INSTITUTE OF TECHNOLOGY;
CHAPMAN UNIVERSITY; CLAREMONT                     COMPLAINT
MCKENNA COLLEGE; NORTHERN


              Complaint
         Case 6:20-cv-01127-MK       Document 1   Filed 07/13/20   Page 2 of 38




ARIZONA UNIVERSITY; PITZER
COLLEGE; POMONA COLLEGE;
PRESIDENT AND BOARD OF TRUSTEES
OF SANTA CLARA COLLEGE; SCRIPPS
COLLEGE; SEATTLE UNIVERSITY;
STANFORD UNIVERSITY; SAINT
MARY’S COLLEGE OF CALIFORNIA;
UNIVERSITY OF ARIZONA; UNIVERSITY
OF THE PACIFIC; UNIVERSITY OF SAN
DIEGO; UNIVERSITY OF SAN
FRANCISCO; and UNIVERSITY OF UTAH,

                                    Plaintiffs,
                      v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                                  Defendants.




             Complaint
          Case 6:20-cv-01127-MK          Document 1       Filed 07/13/20   Page 3 of 38




                                     INTRODUCTION

         1.      The United States has long welcomed international students through its F-1 visa

program to attend school in the United States so long as they are engaged in a full course of

study. Since 2002, regulations implementing the F-1 visa program have required F-1 students to

attend most classes in person.

         2.      In January of 2020, the novel coronavirus began spreading throughout the United

States, eventually leading in March 2020 to a near nationwide lockdown of businesses, churches,

and schools. The coronavirus causes the deadly disease COVID-19, which has infected millions

of individuals in the United States and worldwide.

         3.      In response to this growing pandemic and the practical reality that schools across

the country were moving to remote education, U.S. Immigration and Customs Enforcement

(“ICE”) issued an order on March 9, 2020 advising that F-1 students would be exempt from the

ordinary requirement that they attend the majority of their classes in person. Instead, F-1

students would be permitted to attend their courses remotely without fear of losing their F-1

status or being deported.

         4.      In reliance on that statement, schools, including Plaintiffs and others offering

post-secondary education, began planning for the Fall 2020 semester.            As they deployed

resources and evaluated the needs of their particular student bodies, universities and colleges

commenced and devoted extensive efforts to outline plans for how they would offer effective

academic instruction in a safe environment in the Fall.

         5.      These schools began to adopt a variety of approaches—some schools planned to

offer approximately half of their classes remotely and the other half in person, others planned for

only a small number of in-person classes, and still others determined that it was best for their

students to remain fully remote for the Fall 2020 semester. These academic plans were the result

Page 1        Complaint
          Case 6:20-cv-01127-MK          Document 1      Filed 07/13/20     Page 4 of 38




of extensive analysis, deliberation, and reasoned judgment by each school as to what best suited

their particular circumstances.

         6.      All of these plans, however, were thrown into disarray on July 6, 2020. On that

day, ICE issued a new order, largely rescinding its prior exemption for F-1 students and

announcing that F-1 students in the United States would be required to attend classes in person

or face removal to their home countries. This announcement was made without warning and

without any input from the schools or students directly affected by it.

         7.      In addition to revoking the exemption for remote learning, ICE demanded that

schools intending to offer purely online instruction submit an operational change plan by July

15—just nine days later—with other schools having until just August 1 to submit their plans.

And all schools with F-1 students are required to submit new I-20 Forms for each of the

thousands of F-1 students that have enrolled for the Fall semester.

         8.      This about-face shook the entire academic community. Schools that had spent

months carefully planning for their Fall semester are suddenly faced with a need to completely

redesign their academic programming for the Fall, or risk having their F-1 students expelled

from the country for failing to attend in-person courses. Moreover, instead of devoting resources

to planning for the new semester or responding to the ever-evolving pandemic, schools with F-1

students will be forced to divert substantial resources to draft new operational plans on an

expedited schedule, and issue new I-20 Forms for thousands of students—a burdensome, costly,

and time-consuming process.

         9.      F-1 students themselves are also in dire straits. Those who are unable to enroll in

in-person courses for the Fall face the threat of removal. They may be sent back to a country

with little or no Internet access, they may face new health or safety risks in that country, or they



Page 2        Complaint
           Case 6:20-cv-01127-MK           Document 1      Filed 07/13/20     Page 5 of 38




may not even have a home to go back to. Once expelled, they may never be able to reapply for

or reenter the F-1 program, thus permanently ending their post-secondary education.

          10.      Thousands of students are now subjected to these threats and living in fear of

what might befall them. And the new rule does not give schools enough time to find ways to

protect their international students from having their lives radically transformed by this new

agency action.

          11.      Plaintiffs are a diverse coalition of post-secondary education institutions in the

western states that refuse to tolerate ICE’s unwarranted and unlawful action that threatens to

disrupt the education of hundreds of thousands of hardworking students and their academic

environments and missions. They bring this suit on their own behalf and on behalf of their

students to vindicate their rights under the law to fair, reasoned, and transparent government

action.

                                            PARTIES

          12.      Plaintiff University of Oregon is a public research university located in Eugene,

Oregon. It provides instruction to more than 23,000 students annually, approximately 12% of

which are international students. 1,635 active students hold F-1 visas. University of Oregon

brings this lawsuit on behalf of itself and its F-1 visa-holding students.

          13.      Plaintiff Oregon State University is a public institution with physical campuses in

Corvallis and Bend, Oregon, and educational sites in Newport and Portland, Oregon. It provides

instruction to more than 30,000 students annually, approximately 11% of which are international

students. Oregon State University anticipates that nearly 3,000 students holding F-1 visas will

attend Oregon State University for the Fall 2020 semester, including 300 who are newly

admitted students, some of whom are already in the United States. Oregon State University

brings this lawsuit on behalf of itself and its F-1 visa-holding students.

Page 3          Complaint
            Case 6:20-cv-01127-MK         Document 1       Filed 07/13/20     Page 6 of 38




         14.      Plaintiff University of Southern California (“USC”) is a leading private research

university located in Los Angeles, California. It provides instruction to nearly 50,000 students

annually from more than 135 countries, including approximately 11,500 active students holding

F-1 visas. USC brings this lawsuit on behalf of itself and its F-1 visa-holding students.

         15.      Plaintiff Arizona State University is a public research university. The majority of

its students are enrolled in four campuses located in the Phoenix, Arizona metropolitan area, and

the largest campus is in Tempe, Arizona. In Fall 2019, the university enrolled approximately

10,000 degree-seeking undergraduate and graduate international students out of a total student

body of over 75,000 students. The Arizona Board of Regents for and on behalf of Arizona State

University brings this lawsuit on behalf of itself and its F-1 visa-holding students.

         16.      Plaintiff California Institute of Technology is a private research university located

in Pasadena, California. It provides instruction to more than 2,200 students annually, including

approximately 700 international students (or approximately 32% of its total student population).

California Institute of Technology brings this lawsuit on behalf of itself and its F-1 visa-holding

students.

         17.      Plaintiff Chapman University is a private university located in Orange, California.

It provides instruction to more than 9,000 students annually, including approximately 400

international students. Chapman University brings this lawsuit on behalf of itself and its F-1

visa-holding students.

         18.      Plaintiff Claremont McKenna College is a private liberal arts college located in

Claremont, California.       It provides instruction to approximately 1,300 students annually,

including approximately 200 international students. Claremont McKenna College brings this

lawsuit on behalf of itself and its F-1 visa-holding students.



Page 4         Complaint
            Case 6:20-cv-01127-MK          Document 1       Filed 07/13/20     Page 7 of 38




         19.      Plaintiff Northern Arizona University is a public research university located in

Flagstaff, Arizona. It provides instruction to more than 30,000 students annually, including

approximately 1,200 international students. The Arizona Board of Regents for and on behalf of

Northern Arizona University brings this lawsuit on behalf of itself and its F-1 visa-holding

students.

         20.      Plaintiff Pitzer College is a private institution located in Claremont, California. It

provides instruction to approximately 1,100 students annually, approximately eight percent of

which are international students. Pitzer College brings this lawsuit on behalf of itself and its F-1

visa-holding students.

         21.      Plaintiff Pomona College is a private liberal arts college located in Claremont,

California. It provides instruction to more than 1,700 students annually, including approximately

208 active students holding F-1 visas and 52 newly admitted students who have not started their

programs or F-1 visa status. Typically, approximately 11% of Pomona College’s student body is

international students. Pomona College brings this lawsuit on behalf of itself and its F-1 visa-

holding students.

         22.      Plaintiff President and Board of Trustees of Santa Clara College (“Santa Clara

University”) are representatives of a private Jesuit university located in Santa Clara, California.

It provides instruction to more than 8,500 students annually, including more than 1,600

international students. Santa Clara University brings this lawsuit on behalf of itself and its F-1

visa-holding students.

         23.      Plaintiffs Scripps College is a private women’s college located in Claremont,

California. It provides instruction to approximately 1,150 students annually, approximately four




Page 5         Complaint
           Case 6:20-cv-01127-MK            Document 1     Filed 07/13/20     Page 8 of 38




percent of which are international students. Scripps College brings this lawsuit on behalf of

itself and its F-1 visa-holding students.

         24.      Plaintiff Seattle University is a private university located in Seattle, Washington.

It provides instruction to more than 7,000 students annually, approximately 10% of which are

international students. Seattle University brings this lawsuit on behalf of itself and its F-1 visa-

holding students.

         25.      Plaintiff Stanford University is a private research university located in Stanford,

California.      It provides instruction to more than 17,000 students annually, including

approximately 5,178 active students holding F-1 visas.              Typically, 11% of Stanford’s

undergraduate students and 34% of its graduate students are international students. Collectively,

the international students come from six continents and more than 101 countries. Stanford

University brings this lawsuit on behalf of itself and its F-1 visa-holding students.

         26.      Plaintiff Saint Mary’s College of California is a private college located in

Moraga, California. It provides instruction to more than 3,000 students annually, including 118

international students in the Fall 2019 semester. Saint Mary’s College of California brings this

lawsuit on behalf of itself and its F-1 visa-holding students.

         27.      Plaintiff University of Arizona is a public research university located in Tucson,

Arizona.       It provides instruction to more than 45,000 students annually, including 3,780

international students in the Fall 2019 semester. In the Spring 2020 semester, 3,382 active

students held F-1 visas. The Arizona Board of Regents for and on behalf of University of

Arizona brings this lawsuit on behalf of itself and its F-1 visa-holding students.

         28.      Plaintiff University of the Pacific is a private university located in Stockton,

California. It provides instruction to more than 6,000 students annually, including approximately



Page 6         Complaint
            Case 6:20-cv-01127-MK           Document 1    Filed 07/13/20     Page 9 of 38




500 active students holding F-1 visas. University of the Pacific brings this lawsuit on behalf of

itself and its F-1 visa-holding students.

         29.      Plaintiff University of San Diego is a private university located in San Diego,

California. It provides instruction to more than 9,000 students annually, including approximately

700 international students. University of San Diego brings this lawsuit on behalf of itself and its

F-1 visa-holding students.

         30.      Plaintiff University of San Francisco is a private Jesuit university located in San

Francisco, California. It provides instruction to more than 10,000 students annually, including

approximately 1,400 international students and 1,162 active students holding F-1 visas.

University of San Francisco brings this lawsuit on behalf of itself and its F-1 visa-holding

students.

         31.      Plaintiff University of Utah is a public research university located in Salt Lake

City, Utah.       It provides instruction to more than 30,000 students annually, including

approximately 2,700 active students holding F-1 visas. University of Utah brings this lawsuit on

behalf of itself and its F-1 visa-holding students.

         32.      Defendant United States Department of Homeland Security is a federal agency of

the United States.

         33.      Defendant United States Immigration and Customs Enforcement is a division of

the United States Department of Homeland Security.

         34.      Defendant Chad F. Wolf is the Acting Secretary of the United States Department

of Homeland Security. He is sued in his official capacity.

         35.      Defendant Matthew Albence is the Acting Director of United States Immigration

and Customs Enforcement. He is sued in his official capacity.



Page 7         Complaint
          Case 6:20-cv-01127-MK          Document 1      Filed 07/13/20     Page 10 of 38




                               JURISDICTION AND VENUE

         36.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331. Plaintiffs

have been legally wronged and are aggrieved by a final agency action promulgated by

Defendants. 5 U.S.C. § 702. Plaintiffs bring this suit under the Administrative Procedure Act

for declaratory and injunctive relief to hold unlawful and set aside Defendants’ action as contrary

to law and arbitrary and capricious.        Id. §§ 705, 706.   Plaintiffs’ claim presents a federal

question. 28 U.S.C. § 1331.

         37.      Sovereign immunity has been waived under 5 U.S.C. § 702.

         38.      Venue is proper in this Court because this is an action against officers and

agencies of the United States, and Plaintiffs University of Oregon and Oregon State University

reside in this District and no real property is involved in the action. 28 U.S.C. § 1391(e)(1).

Venue is also proper in the Eugene Division because Plaintiffs University of Oregon and Oregon

State University reside in this division.

         39.      This Court is authorized to grant the requested injunctive relief pursuant to

Federal Rule of Civil Procedure 65 and 5 U.S.C. § 705.

                                            FACTS

         A.       The F-1 Visa Program

         40.      Citizens of foreign countries who wish to enter the United States to attend school

must obtain a nonimmigrant F student visa.          See U.S. Department of State, Student Visa,

Travel.State.Gov, https://bit.ly/2ZiwaN0. In large part because of the F-1 visa program, which is

the most common visa issued to international students, the United States has become the

preeminent global hub for academic training.

         41.      First, the student must apply and be accepted to a school certified by the SEVP,

which is the Department of Homeland Security program that administers the Student and

Page 8         Complaint
          Case 6:20-cv-01127-MK          Document 1      Filed 07/13/20     Page 11 of 38




Exchange Visitor Information System (“SEVIS”) and “provides approval and oversight to

schools authorized to enroll F . . . nonimmigrant students.” U.S. Immigration and Customs

Enforcement, SEVP Overview, Student and Exchange Visitor Program, https://bit.ly/2Wbpdf0.

         42.      “F-1” students are those international students enrolling in elementary, secondary,

or post-secondary academic institutions. U.S. Immigration and Customs Enforcement, Student

Process Steps: How to Navigate the U.S. Immigration System, Student and Exchange Visitor

Program, https://bit.ly/329dYHz.

         43.      Once a student decides which school to attend, they must complete a Form I-20,

“Certificate of Eligibility for Nonimmigrant Student Status,” which is a paper record of the

information in the SEVIS database and includes evidence of the student’s financial ability to live

and study in the United States. Id.; Student Visa, supra; Department of Homeland Security,

Financial Ability, Study in the States, https://bit.ly/2Cv4cod. After the student completes the

Form I-20, they must pay the I-901 SEVIS fee and apply for and receive a visa. Student Visa,

supra.

         44.      Students with F-1 visas must maintain their status by taking and passing a full

course of study. Department of Homeland Security, Maintaining Status, Study in the States,

https://bit.ly/32mi7bt. For undergraduates, this typically means taking “at least 12 credit hours

per term,” while students in post-graduate programs “must take a full course of study as certified

by the institution.” Id.; see also 8 C.F.R. § 214.2(f)(6)(i). Ordinarily, “no more than the

equivalent of one class or three credits per . . . term . . . may be counted toward the full course of

study requirement if the class is taken on-line or through distance education and does not require

the student’s physical attendance for classes, examination or other purposes integral to

completion of the class.” Id. § 214.2(f)(6)(i)(G). Students with F-1 visas are also eligible for



Page 9         Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 12 of 38




optional practical training, a “form of temporary employment that directly relates to [their]

program of study, and curricular practical training, employment that is “an integral part of an

established curriculum” that directly relates to students’ major areas of study. Maintaining

Status, supra.

       45.       International students attending school through the F-1 program make up a

significant part of the population of Plaintiffs’ student body. Plaintiff University of Southern

California (“USC”), for example, welcomed over 12,000 international students in the Fall 2019

term, over 25% of its total enrollment. Plaintiff The University of Oregon’s student body

typically consists of 11–12% international students, and 1,635 Oregon students currently hold F-

1 visas. Plaintiff Oregon State University draws students from more than 100 countries and has

been ranked as a top 1% global university by the Center for World University Rankings.

Plaintiff Arizona State University had over 7,000 international students enrolled for the Fall 2020

semester as of July 9, and approximately 14,534 of its students hold F-1 visas. And these

students are vital contributors to the success of the schools—these students bring intellectual and

cultural diversity, engage in cutting edge research programs, participate in athletic programs, and

help schools fulfill their missions to educate world leaders.

       B.        COVID-19 Strikes The United States

       46.       SARS-CoV-2, which causes the COVID-19 illness, is easily transmitted.

Everyone shares a risk of contracting the COVID-19 virus, and everyone who contracts it shares

a risk of transmitting the virus to other people. People can carry and spread the virus even if they

are asymptomatic or pre-symptomatic, although precisely how the virus spreads remains

unknown. Testing or secluding those who are symptomatic is therefore an ineffective solution to

preventing further spread of COVID-19.



Page 10      Complaint
          Case 6:20-cv-01127-MK        Document 1     Filed 07/13/20    Page 13 of 38




       47.      Contracting COVID-19 may cause serious health risks.          People who have

COVID-19 can face shortness of breath, permanent neurologic damage, irreversible damage to

their respiratory system, and death.

       48.      There is no known vaccine against COVID-19 and no known medication to

prevent infection. The most effective measures to reduce the risk of contracting and spreading

COVID-19 is to prevent infection and avoid community spread. Such measures include avoiding

close contact with other people by practicing appropriate social distancing, washing hands often,

covering one’s mouth and nose with cloth, and vigorously cleaning and disinfecting touched

surfaces.

       49.      The most likely means of transmitting the coronavirus that causes COVID-19 is

through close human-to-human contact, especially indoors. That is because the virus that causes

COVID-19 mainly spreads through respiratory droplets produced when an infected person

coughs, sneezes, or talks. Emerging research indicates that the virus is easily transmitted in

indoor spaces where too many people are enclosed for protracted periods, such as classrooms.

       50.      The first confirmed case of COVID-19 was in the State of Washington in January

2020. The virus spread rapidly across the country and caused shutdowns nationwide in an effort

to contain the spread of this highly contagious disease. Businesses and courthouses closed.

International travel and domestic travel is restricted, and the State Department has urged

“American students overseas” to “return to the United States as soon as possible” because of

“unpredictable circumstances” and “[in]adequate health care” abroad.       U.S. Dep’t of State,

COVID-19 Traveler Information (last visited July 12, 2020), https://bit.ly/2ZkALy9.

       51.      President Trump declared a national emergency in response to the COVID-19

pandemic on March 13, 2020.



Page 11      Complaint
          Case 6:20-cv-01127-MK         Document 1     Filed 07/13/20    Page 14 of 38




        52.       On March 16, 2020, the CDC and members of the national Coronavirus Task

Force issued guidance advising people to adopt physical distancing measures, such as working

from home, avoiding gatherings of more than 10 people, and limiting trips to grocery stores,

bars, restaurants, and other areas where people share space.

        53.       Following this advice, many states—including Oregon, California, and others—

shut down some or all parts of ordinary life.       They issued orders suspending or severely

curtailing the operation of non-essential schools, businesses, and other public spaces; limiting

gatherings; and ordering citizens to wear face masks. See generally Office of the Governor,

State        of     Oregon,     Exec.     Order      No.       20-30    (June    30,       2020),

www.oregon.gov/gov/admin/Pages/eo_20-30.aspx.

        54.       But the pandemic has not abated. As of July 12th, there have been 3.1 million

confirmed cases of COVID-19, which have caused 133,000 deaths. CDC projects indicate that

more than 200 million people in the United States could be infected with the coronavirus during

the pandemic, with the most severe projections estimating as many as 1.5 million deaths.

        C.        ICE Responds To The Pandemic

        55.       In the wake of the COVID-19 outbreak, the federal government recognized that

many universities could protect their students’ health and safety only by teaching students

remotely.

        56.       On March 9, 2020, the SEVP division of ICE issued a guidance document

acknowledging that “schools may need to adapt their procedures and policies to address the

significant public health concerns associated with the COVID-19 crisis.”        Immigration &

Customs Enforcement, Broadcast Message: Coronavirus Disease 2019 (COVID-19) and

Potential Procedural Adaptations for F and M nonimmigrant students 1 (Mar. 9, 2020),

https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf.       ICE stated that it “intend[ed] to be

Page 12       Complaint
          Case 6:20-cv-01127-MK         Document 1      Filed 07/13/20     Page 15 of 38




flexible with temporary adaptations” because the “COVID-19 crisis is fluid and rapidly

changing.” In particular, ICE “recognize[d] that schools are updating their emergency operations

plans to minimize the potential impact of COVID-19 on the school,” including by “provid[ing]

online instruction.”

        57.      Four days later, on March 13, 2020, SEVP issued another guidance document to

address the status of students whose schools “stop[ped] in-person classes” but would “offer[ ]

online instructions.” Immigration & Customs Enforcement, COVID-19: Guidance for SEVP

Stakeholders 1 (Mar. 13, 2020), https://bit.ly/3focYTM. “Given the extraordinary nature of the

COVID-19 emergency,” ICE exempted F-1 visa holders from the rule that they must attend most

classes in person. ICE directed students to “participate in online or other alternate learning

procedures and remain in active status” with SEVP. As a result, students could retain their F-1

visa status while participating in remote learning implemented as a result of the pandemic.

        58.      The March 13 guidance stated that it was a temporary provision that would

remain “in effect for the duration of the emergency.”

        59.      The President’s declaration of a national emergency has not been rescinded or

terminated.

        D.       Plaintiffs Act Quickly To Protect Students

        60.      As ICE and other government agencies responded to the pandemic, so did

Plaintiffs.

        61.      Several Plaintiffs organized emergency response teams to monitor the COVID-19

outbreak and advise on all aspects regarding Plaintiffs’ response to the pandemic.

        62.      These teams frequently consisted of a mixture of faculty, staff, and administrators

for a variety of disciplines, and consulted as appropriate with student body representatives.



Page 13       Complaint
           Case 6:20-cv-01127-MK       Document 1       Filed 07/13/20     Page 16 of 38




       63.      These teams also drew on the expertise of local, state, and national global leaders

in public health. Those collaborative efforts included community-wide surveys, community

events such as town halls and small group discussions, and frequent (often daily) meetings.

Team members devoted several hours each week to Plaintiffs’ respective COVID-19 responses.

       64.      Beginning in early to the middle of March, Plaintiffs began transitioning to a

remote curriculum to address the health risks associated with COVID-19.

       65.      The Governors of Oregon, California, and other states ordered all universities

closed in March as a response to the pandemic.

       66.      By middle to late March, all Plaintiffs had transitioned to an entirely remote

curriculum for the Spring 2020 semester. In addition to complying with directives from state

governors, these transitions were made for the purpose of helping protect Plaintiffs’ students and

communities from the spread of COVID-19 while still providing excellent education to their

students.

       67.      Throughout the Spring semester and into the summer, Plaintiffs continued to

deliberate and consider how best to structure the Fall 2020 semester so as to maintain a safe

environment while still providing students with a quality education.

       68.      These deliberations took many months and consumed substantial resources at

each of Plaintiffs, and were made with the input of numerous stakeholders and public health

leaders.

       69.      Plaintiffs undertook these deliberations and planning in part in reliance on the

government’s March 13 guidance, which confirmed that because of the pandemic students with

F-1 visas would not be required to attend in-person classes to retain their visa status, and that the

exemption for F-1 students would remain “in effect for the duration of the emergency.”



Page 14      Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 17 of 38




       70.      Throughout the summer, Plaintiffs began to announce to their respective student

bodies how the Fall 2020 semester would be structured. By way of example:

                a. Plaintiff The University of Oregon announced on June 17, 2020 that it would

                   offer a hybrid of in-person and remote courses to its students during the Fall

                   2020 semester. The University of Oregon also extended the commitment

                   deadline for its admitted undergraduate students for the Fall 2020 semester to

                   September 1, 2020. The University of Oregon anticipates that its in-person

                   classes in the Fall 2020 semester will cease on Wednesday November 25,

                   2020, with the remainder of the semester conducted remotely.

                b. Plaintiff Oregon State University announced on May 11, 2020 that it would

                   offer a hybrid of in-person and remote courses to its students during the Fall

                   2020 semester. Approximately 50% of the school’s courses will be offered

                   remotely, including most courses with enrollment over 50 students. Oregon

                   State University anticipated that its in-person classes in the Fall 2020 semester

                   will cease on Thanksgiving, with the remainder of the semester conducted

                   remotely.

                c. Plaintiff USC announced on July 8, 2020 that it would offer a hybrid of

                   in-person and remote courses to its students during the Fall 2020 semester.

                   Approximately 10–20% of the school’s classes—primarily small courses

                   involving hands-on work—will be in person.

                d. Plaintiff Stanford University announced on June 3, 2020 that it would offer a

                   hybrid of in-person and remote courses to its students during the Fall 2020

                   semester. On June 28, Stanford further announced that its plan was to limit



Page 15      Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20    Page 18 of 38




                    the number of its undergraduate students invited to campus during each

                    quarter to only two class cohorts (i.e., freshmen and sophomores are invited to

                    campus for the Fall 2020 and Summer 2021 semesters, and juniors and seniors

                    are invited to campus for the Winter and Spring 2021 semesters). Stanford

                    will not require any of its students to return to campus for the Fall 2020

                    semester.

                 e. Plaintiff Pomona College announced on July 8, 2020 that it would not be able

                    to bring any students back to campus for the Fall 2020 semester, instead

                    offering a fully remote educational experience.

       71.       At some Plaintiff schools, it may not be possible for some students to make

sufficient academic progress toward their degrees without taking a fully remote schedule in the

Fall semester.

       E.        ICE Reverses Course Without Warning

       72.       With no prior notice, ICE abruptly rescinded the March Order on July 6, 2020.

       73.       In an order made public that day (the “July Order”), ICE directed that

“Nonimmigrant F-1 . . . students attending schools operating entirely online may not take a full

online course load and remain in the United States. The U.S. Department of State will not issue

visas to students enrolled in schools and/or programs that are fully online for the Fall semester

nor will U.S. Customs and Border Protection permit these students to enter the United States.”

Immigration & Customs Enforcement, Broadcast Message: COVID-19 and Fall 2020 1 (July 6,

2020), https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf.

       74.       The July Order ordered that “[a]ctive students currently in the United States

enrolled in such programs must depart the country or take other measures, such as transferring to



Page 16      Complaint
          Case 6:20-cv-01127-MK         Document 1       Filed 07/13/20     Page 19 of 38




a school with in-person instruction to remain in lawful status. If not, they may face immigration

consequences including, but not limited to, the initiation of removal proceedings.”

       75.      Moreover, the July Order directed that “[s]tudents attending schools offering a

hybrid model—that is, a mixture of online and in person classes—will be allowed to take more

than one class or three credit hours online,” provided that for each such student, the school

“certif[ies] to SEVP, through the Form I-20, ‘Certificate of Eligibility for Nonimmigrant Student

Status,’ that the program is not entirely online, that the student is not taking an entirely online

course load this semester, and that the student is taking the minimum number of online classes

required to make normal progress in their degree program.” And “[i]f a school changes its

operational stance mid-semester” and a student with an F-1 visa “switches to only online

classes,” those students “must leave the country or take alternative steps to maintain their

nonimmigrant status such as transfer to a school with in-person instruction.”

       76.      ICE also issued directives to schools. “Schools that offer entirely online classes

or programs or will not reopen for the Fall 2020 semester must complete an operational change

plan and submit it to” SEVP “no later than Wednesday, July 15, 2020.” Schools who propose to

provide a mix of online and in-person classes must update and submit “operations plans by

August 1, 2020.” More critically, ICE’s command to schools to update and reissue new Forms I-

20 for each of their students on F-1 visas by August 4, 2020 is unduly burdensome. It is also

impossible if students are not registered for particular classes before the deadline.

       77.      ICE provided a single sentence in the July Order to explain its change in policy:

“There will still be accommodations to provide flexibility to schools and nonimmigrant students

but as many institutions across the country reopen, there is a concordant need to resume the

carefully balanced protections implemented by federal regulations.”



Page 17      Complaint
          Case 6:20-cv-01127-MK         Document 1      Filed 07/13/20     Page 20 of 38




        78.      ICE has given no indication that, in promulgating the July Order, it considered

how its action would impact the health of students, faculty, staff, or surrounding communities.

        79.      ICE has given no indication that, in promulgating the July Order, it accounted for

the reality that the COVID-19 pandemic—the reason ICE issued its March 9 and March 13

guidance documents—continues and is worsening to this day.

        80.      ICE has given no indication that, in promulgating the July Order, it accounted for

schools’ and students’ reliance on ICE’s statements in the March 9 and March 13 guidance

documents that the exemptions it announced were due to the COVID-19 pandemic and would be

“in effect for the duration of the emergency.”

        81.      In the July Order, the Department of Homeland Security announced its “plans to

publish the procedures and responsibilities described in [the Order] in the near future as a

Temporary Final Rule in the Federal Register.” As of this filing—two days before some schools

must take action based on the July Order—the Department of Homeland Security had not

published such procedures and responsibilities in the Federal Register.

        F.       The Nation Responds To The July Order

        82.      The July Order was instantly met with widespread alarm and disapproval.

Schools, students, academics, lawmakers, and many others immediately recognized the

substantial harm the July Order would cause and rallied to voice their opposition to ICE’s sudden

turn.

        83.      32 U.S. Senators and 67 Members of Congress sent ICE and DHS a letter urging

the agency “to withdraw this proposed policy immediately, and not to proceed with [their] stated

plans to publish it in the Federal Register as a Temporary Final Rule.” The lawmakers stated

that “[t]he proposed policy throws the lives of hundreds of thousands of students, and the

operations of hundreds of colleges and universities, into uncertainty just weeks before the start of

Page 18       Complaint
          Case 6:20-cv-01127-MK         Document 1       Filed 07/13/20    Page 21 of 38




the Fall term, to the detriment of the United States and its institutions of higher education.” The

signatories agreed that the policy is “arbitrary” and “irrational,” that “DHS and ICE released this

guidance as a pretext to force institutions of higher education to reopen,” and that the

justification ICE has given for the policy is “an obvious pretext.” They noted a statement by

Acting Deputy Secretary of Homeland Security Ken Cuccinelli that the he believes the policy

will “encourage schools to reopen.” (See ¶ 145, infra.) In reality, the lawmakers believed that

the July Order is “a cruel, senseless, and xenophobic attempt to … financially coerce colleges

and universities to reopen campuses this fall, despite what is best for public health,” specifically

noting that the “policy is dangerous to the health and well-being of numerous communities” and

that it “demonstrates a callous disregard for the harm this policy inflicts on international

students, and is contrary to public health guidance from authorities within the Administration.”

The letter expressly raised the “concern[] that ICE’s guidance is motivated not by public health

considerations, but rather by animus toward immigrants, by a goal of forcing schools to reopen

even as COVID-19 cases are rising, and by a desire to create an illusion of normalcy during this

unprecedented public health emergency.”

       84.      A separate letter from Senator Susan Collins to the Acting Secretary of DHS

urged that the July Order “must be rescinded.” Senator Collins stated that the policy is “arbitrary

and capricious,” “unfair and unrealistic,” and that it “makes no sense” with respect to students

who are already in the U.S. She further stated that “[i]t is hard for [her] to imagine a good reason

for this arbitrary requirement” and that the “arbitrary deadline [of July 15] seems intended to

force [Universities to make] a hasty decision to fully reopen for in-person instruction.” She

concluded that “the arbitrary and capricious [July 6] guidance will cause real, deep, and long-

lasting harm to these institutions and to our nation[al] interests.”



Page 19      Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 22 of 38




       85.      The Chief Executive Officer of the American Association for the Advancement of

Science (AAAS), Sudip Parikh, issued a statement “urg[ing] the administration to reconsider and

rescind this guidance.” The AAAS stated that the July Order “is cruel to international students,”

“damaging to America’s scientific leadership,” and that it “will harm U.S. academia[.]” The

AAAS is the world’s largest general scientific society; it publishes Science, the leading

American peer-reviewed general science journal.

       86.      The President of the American Association of Universities (AAU), Mary Sue

Coleman, issued a statement “strongly urg[ing] the administration to rescind th[e] guidance[.]”

The Association stated that “the impact on international graduate students and undergraduate

students already in the United States will be devastating, causing massive disruptions in their

learning and research.” It further stated the July Order “forces sudden, difficult decisions on

international students and universities” and that it is “likely to do further damage to our nation’s

universities, which are already struggling with unprecedented uncertainty, massive logistical

complications, and significant financial losses due to the ongoing COVID-19 pandemic.” The

AAU described the policy as “immensely misguided and deeply cruel[.]”

       87.      The Executive Director of the Alliance of American College and University

Presidents, Miriam Feldblum, issued a statement “call[ing] on ICE to reverse course … and for

Congress … to direct the reversal of this problematic and harmful policy.” The Alliance stated

that the July Order “serves only to undermine international student[s] … and harm our nation’s

ability to attract and retain global talent.” It also stated that “the forthcoming rule would unduly

pressure colleges and universities—already experiencing historic fiscal strains and uncertainty—

to prematurely open in-person courses or else risk losing invaluable international student

enrollments and contributions.”



Page 20      Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 23 of 38




       88.      The Federation of Associations of Schools of the Health Professions wrote a letter

“to strongly oppose” the July Order and “urg[ing] the administration to revoke this policy[.]”

The Federation stated that the new policy “complicates decision-making for schools,” “would

create hardships both for faculty administration and students,” and may “drive current students

out and decrease the attractiveness of the United States as a destination for students and

researchers.” The letter further suggested that the policy creates “an inherent risk” to public

health in forcing students to travel. The Federation comprises 18 associations that together

represent 7,429 programs, institutions, hospitals, and health systems, and more than 1.3 million

students, faculty, clinicians, administrators, residents, and researchers; it includes, for example,

the Association of American Medical Colleges and the American Association of Colleges of

Nursing.

       89.      The President of Arizona State University, Michael M. Crow, issued a statement

calling the July Order “a shocking, thoughtless and ill-considered attack against a key element of

America’s economic prowess.” Dr. Crow called the Directive “extremely disruptive” to higher

education and stated that it “would damage the American economy in a purely negative and

chilling way,” causing America to “relinquish [its] position of global leadership in teaching and

learning.”

       90.      The President of Columbia University, Lee C. Bollinger, issued a statement

addressed to the Columbia community, stating that the July Order “mark[s] a devastating

reversal of federal policy,” advancing a “destructive and indefensible purpose.” The statement

characterized the July Order as “deeply misguided,” “destructive and indefensible,” and notes

that it will cause “damage to the nation’s academic institutions” and “severely disrupt and cause

enormous harm to the lives of the international students who are part of [the] Columbia family.”



Page 21      Complaint
          Case 6:20-cv-01127-MK         Document 1       Filed 07/13/20     Page 24 of 38




        91.      The President of New York University, Andrew Hamilton, issued a statement

addressed to NYU students, noting that the July Order “is just plain wrong and needlessly rigid”

and stating that “NYU will be reaching out to Federal officials urging them to revoke or modify

this rule.”

        92.      The President of Texas A&M University, Michael K. Young, issued a statement

stating that the policy “could have a devastating impact on international students, as well as on

our university campuses and communities.” The letter expressed support for the statement

issued by the AAU opposing the policy, and expressed the President’s “sincere[] hope that the

guidance will be rescinded in light of the AAU statement and other similar reactions.”

        G.       The July Order Negatively Affects Plaintiffs

        93.      The concerns raised by these many public officials and other individuals are well

founded. If left undisturbed, the July Order will cause serious, irreparable harm to Plaintiffs in a

number of ways.

        94.      At the most immediate level, the July Order requires those Plaintiffs intending to

offer only online courses in the Fall to submit an operational plan to ICE by July 15, just nine

days after the issuance of the July Order. That arbitrary and unreasonable deadline requires the

diversion of substantial resources in order to attempt to meet it.

        95.      The deadline of July 15 also requires Plaintiffs to decide definitively by that date

whether they intend to offer only online courses, limiting their ability to be flexible as the

semester approaches and as the situation regarding the pandemic continues to evolve.

        96.      Likewise, the deadline of August 1 for all other Plaintiffs to submit operational

plans similarly imposes harm, and requires those Plaintiffs to divert substantial resources that

would better be used in planning for the upcoming academic year.



Page 22       Complaint
          Case 6:20-cv-01127-MK         Document 1      Filed 07/13/20     Page 25 of 38




       97.      The August 4 deadline for the submission of I-20 Forms for all F-1 students

similarly imposes an enormous administrative hurdle for schools during a time when

administrators are devoting the majority of their time and effort to respond to the pandemic and

plan for the Fall semester.

       98.      The singular focus on issuing new I-20 Forms for all F-1 students will

compromise the ability of Plaintiffs to provide ordinary services to international students, such as

advising on coursework and cultural adjustments, clerical work, and urgent matters involving

finances, housing and health.

       99.      For those Plaintiffs that have extended their commitment date for admitted

students beyond August 4, 2020, the requirement to issue a new Form I-20 for all F-1 students by

August 4, 2020 is not only burdensome, but impossible to comply with.

       100.     Moreover, the July Order forces Plaintiffs to reconsider and potentially redesign

their carefully crafted Fall semester programs in an effort to ensure that F-1 students are able to

take in-person courses and retain their F-1 visa status. This “one-size-fits-all” approach impairs

Plaintiffs’ ability to structure their academic programs in the way they believe, after careful and

extensive study and thought and in the exercise of their academic experience and judgment, best

fits their respective student populations.

       101.     Plaintiffs’ redesign of their Fall semester programs will necessitate reengaging

campus staff over numerous divisions, notwithstanding escalating health concerns in some areas.

       102.     Because of how soon Plaintiffs must make arrangements for the Fall semester,

some Plaintiffs may simply not be able to alter their Fall programs to accommodate all F-1

students enrolled.




Page 23      Complaint
          Case 6:20-cv-01127-MK          Document 1       Filed 07/13/20     Page 26 of 38




        103.      In the event of a significant community spread of COVID-19, the July Order may

force schools to potentially choose between accommodating international students and

complying with local public health directives.

        104.      If Plaintiffs are unable to accommodate all of their F-1 students, they will suffer

additional harm from the departure of those students.          The loss of those students may be

permanent if they are later unable to return to the United States or if they elect to transfer to

another school.

        105.      F-1 students contribute to Plaintiffs’ rich diversity through their participation in

the collaborative learning environment, and their presence benefits domestic students and the

Plaintiff schools as a whole.

        106.      F-1 students also are involved in a cutting-edge research programs that make

substantial contributions to society and elevate the reputation of Plaintiffs.

        107.      F-1 students frequently act as teaching assistants for undergraduate students, and

their departure would impair Plaintiffs’ ability to provide the highest level of education for all of

their students.

        108.      Many F-1 students are also student athletes, and their departure from Plaintiffs

would negatively affect Plaintiffs’ athletic programs as well as their national reputation.

        109.      F-1 students are critical to Plaintiffs’ educational missions. Schools help educate

global citizens, many of whom take the best of America’s values and principles back to their

home countries as ambassadors. And domestic students benefit when their schools attract other

countries’ best and brightest students to study with them. Both international and domestic

students benefit from sharing and learning about each other’s experiences.




Page 24    Complaint
          Case 6:20-cv-01127-MK         Document 1          Filed 07/13/20   Page 27 of 38




       110.    In short, international students, including F-1 students, are a critical component of

Plaintiffs’ cultural and academic environments. If any number of those students are forced to

depart the United States because Plaintiffs are unable to offer them in-person courses, Plaintiffs

will be unable to offer their students the same kind of diverse and engaging academic experience

as they have in the past, and Plaintiffs’ national and global standing as leading institutions of

higher education will be diminished.

  I.   The July Order Negatively Affects F-1 Students

       111.    The July Order also harms the thousands of international students in the United

States under F-1 visas whose lives have been thrust into uncertainty.

       112.    For those F-1 students currently attending schools that will operate only online in

the Fall, or whose schools will be unable to offer in-person classes for all international students,

the July Order orders them to depart the United States unless they are able to find a suitable

transfer school.

       113.    Finding a school to transfer to that is offering in-person classes is a burdensome

and uncertain process, and even if successful, those students who transfer will be deprived of

their opportunity to learn at the school of their choice.

       114.    F-1 students unable to take in-person classes who are forced to relocate due to the

July Order will incur substantial harm and face numerous obstacles.

       115.    F-1 students forced to depart will be required to uproot their entire lives, leaving

behind their homes, their friends, and perhaps their education with just a few weeks’ notice.

These students will need to make immediate arrangements for housing in their home countries

and will incur financial hardship in breaking their existing leases in the United States (or attempt

to find sub-leases). In addition to harming the F-1 students, this migration could also have



Page 25    Complaint
           Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 28 of 38




negative effects on the property owners who lease their properties to these students and local

businesses who serve them.

          116.   F-1 students departing the United States will be forced to do so at a time when

international flights are expensive and direct flights are often unavailable, leading to even more

financial hardship.

          117.   If F-1 students’ departures are not timely, they risk detention by immigration

authorities and forced removal from the country that may bar their return to the United States for

a decade. 8 U.S.C. § 1182(a)(9).

          118.   Those F-1 students who are able to return home may face further obstacles,

including limited or restricted Internet, limitations on electricity, and even lack of access to clean

tap water. It may also be difficult for F-1 students departing to countries several time zones

away to attend live class sessions or to collaborate with colleagues.

          119.   These challenges will be particularly acute for those F-1 students who intend to

serve as teaching assistants for remote courses, and will be unable to fully assist teachers or

students if access limitations in their home countries prevent them from doing so.

          120.   For some students, they will be forced to return to countries where civil unrest

and violence are ongoing, making remote learning virtually impossible. Other countries may

refuse or be unable to accommodate students’ disabilities, or may be dangerous to some students

due to their sexual orientation.

          121.   Not all F-1 students even have a place to stay in their home country. Some

students are citizens of a country other than the one in which their family resides, and due to

COVID-19 related travel restrictions, may have nowhere to go if removed from the United

States.



Page 26      Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 29 of 38




       122.    Because of these obstacles, some F-1 students will simply be unable to continue

their education with Plaintiffs, and those who can will be disadvantaged relative to their peers.

       123.    Departure from the United States—and from the F-1 program—can also have

negative long-term consequences for F-1 students.

       124.    For example, some F-1 students intend to pursue post-graduate employment

opportunities through the option practical training program offered for F-1 students. Those

students, however, may be rendered ineligible for that program—temporarily or even

permanently—if they are expelled from the F-1 program.

       125.    The inability of these students to use their skills in the U.S. workforce harms not

only them, but also the businesses and communities that would benefit from their employment

and may be relying on them.

       126.    Moreover, it may be difficult for F-1 students who depart the United States to

later reenter the F-1 program. U.S. consular offices are currently closed, and many countries

have long waits for future visa appointments.        In addition, many students live significant

distances from consular offices, and will be required to spend substantial sums of money in order

to reinstate their visas. These students will not only be delayed in completing their education,

but may never be able to finish their studies at their chosen school.

       127.    Some F-1 students already relocated abroad during the pandemic. These students

likewise face challenges in that they will be expelled from the F-1 visa program unless they

attend a school that is only offering online courses or are willing and able to travel to the United

States and attend in-person courses.      Transferring to such a school only weeks before the

semester begins will be very difficult and likely impossible.




Page 27    Complaint
          Case 6:20-cv-01127-MK        Document 1       Filed 07/13/20     Page 30 of 38




       128.    Like other students forced to depart, these F-1 students who remain in their home

countries will face serious challenges in reentering the F-1 visa program once expelled, and may

never have an opportunity to complete their degrees.

       129.    The July Order threatens to cause harm even for those F-1 students who are able

to attend in-person courses in the United States.

       130.    Some F-1 students are at special risk of contracting COVID-19, or have a

heightened risk of serious illness from COVID-19, due to their particular medical conditions.

Under the July Order, Plaintiffs will be unable to accommodate those students with a remote

learning program, potentially threatening the safety of those more vulnerable students.

       131.    Moreover, as noted above, because Plaintiffs will be forced to alter their academic

programming to provide in-person classes for all F-1 students (if possible), students will be

restricted in their choice of classes, and may be forced to take classes they neither want nor need.

       132.    The challenges described above are not merely hypothetical, but are the reality

facing many students affected by the July Order. To provide just a few concrete examples of

students’ stories, with individual identifying information omitted due to students’ concerns with

privacy and retaliation:

       133.    Student A is an international student from Iran studying computer science at

Stanford. She is openly queer / bisexual and does not wear a hijab. Student A has also made

political posts on her social media accounts and fears returning to Iran if Stanford is unable to

offer in-person classes, as Iran may consider her activities “anti-Islamic Republic of Iran.” In

addition, as a woman in Iran, she doubts she would be able to find work in computer science or

engineering fields, and, given the existing travel ban on Iran, she does not know if she would

ever be able to come back to the United States to finish her degree.



Page 28    Complaint
          Case 6:20-cv-01127-MK        Document 1      Filed 07/13/20     Page 31 of 38




       134.     Student B studies Political Science and International Relations at USC and is an

international student from Tunisia. They are currently in Tunisia and fear traveling back to the

United States due to their compromised immune system and the risk of exposure to COVID-19,

particularly as the only way back to the United States from Northern Africa would require

connecting flights in Europe. Due to Student B’s health condition, becoming infected could be

fatal, and they feel the July Order will force them to risk their life in order to continue their

education.

       135.     Student C is an international student from Greece studying Psychological Science

at Pomona. Both of their parents currently live in the United States, and if Student C is forced to

return to Greece they would live alone, without any family. As they are concerned Pomona may

not offer in-person classes in the fall, the July Order has resulted in Student C considering

transferring to a community college offering in-person classes to ensure they are able to stay in

the United States.

       136.     Student D is an international student from Hong Kong, obtaining a PhD at

Stanford. As a PhD student, Student D devotes the majority of their studies to research, and it is

unclear to Student D if research will satisfy the in-person requirement. Choosing an in-person

class to attend would result in them signing up for a class that they do not need and are not

interested in. If the University were to stop providing in-person classes, it would not be possible

for Student D to transfer to another university without abandoning their research and the funding

that supports their education.

       137.     Student E is an international student studying Political Science at USC.

Currently, they live with two individuals who are both immunocompromised. Student E fears

attending in-person classes and risking exposure to COVID-19 which could then pass to these



Page 29      Complaint
          Case 6:20-cv-01127-MK         Document 1       Filed 07/13/20   Page 32 of 38




people. Returning home would separate them from their significant other and community, as

well as disrupt their education and career prospects.

       138.    Student F, a Germany international student, is working on a PhD at Stanford. All

of the classes they planned to take in pursuit of their degree will only be offered on-line,

resulting in Student F signing up for unnecessary classes to make sure they can meet the “in-

person” requirement. Having recently signed a twelve-month lease, if Stanford stops offering in-

person classes and Student F is forced to return to Germany, they would not only need to break

their lease but also leave their significant other behind. Further, Student F would not be able to

continue their research while living abroad, and would not be able to maintain their stipend / TA

salary, resulting in the loss of their only source of income.

       139.    Student G is a rising senior studying Mathematical Economics at Pitzer College

and is an international student from China. Obtaining a flight to China can be difficult, as many

flights have been cancelled, and Student G does not have the financial capability to purchase a

ticket at this time given the soaring prices. Removing Student G’s F-1 status threatens their

studies and jeopardizes their plans to take the GRE exam and apply for graduate school this year

because doing so would be extremely difficult, if not impossible, in China.

       140.    Student H is an international student from the United Kingdom studying math and

computer science at Stanford. Student H fears attending in-person classes as both she and her

father, with whom Student H lives, have health conditions which place them at risk for

significant complications if they are exposed to the coronavirus. Student H also fears the July

Order will force her to return to the United Kingdom if she does not attend in-person classes,

increasing the risk of exposure to COVID-19 and separating Student H from her

immunocompromised father. The July Order has also resulted in a number of other Stanford



Page 30    Complaint
          Case 6:20-cv-01127-MK        Document 1      Filed 07/13/20     Page 33 of 38




PhD candidates and post-doctorate students being unable to continue their programs as they are

not able to return to Stanford for in-person classes. This will significantly impact Student H’s

research as she planned to collaborate with these individuals.

       141.    Student I studies Psychology at Pitzer College and is an international student from

China. Student I fears the July Order will force them to return to China and lose eligibility for

OPT (a post-graduate work authorization program). In addition, the difficulty in obtaining a

ticket to China, the cost of such a ticket, and the increased likelihood of exposure to COVID-19

during the trip makes returning home in the near future incredibly difficult and unsafe.

       142.    Student J is a Chinese international student studying Humanities at Scripps

College. As Scripps College will not be offering in-person classes in the fall, Student J is

concerned the July Order will force them to return to China or face immigration consequences.

The July Order also poses severe financial hardship on Student J and their family as obtaining a

ticket for a flight back to China will cost nearly half of Student J’s mother’s yearly income. In

addition, Student J would be forced into mandatory quarantine by the Chinese government for 14

days upon return.

       143.    Student K is an international student from Nepal studying Political Economy at

Stanford. As an F-1 visa holder, Student K is working toward their dissertation while helping

teach undergraduate courses at Stanford. If Stanford is unable to provide in-person classes, they

will not be able to return to their home country, as international flights to Nepal are currently

disallowed. Even if Student K were somehow able to return to Nepal, they would be unable to

conduct their research or perform their teaching duties, severely impacting their education and

dissertation progress.




Page 31    Complaint
          Case 6:20-cv-01127-MK        Document 1      Filed 07/13/20     Page 34 of 38




       144.    Student L is an international student from India studying with the International

Dental Studies Program at the University of the Pacific. If forced to return to their home

country, Student L would not be able to obtain the patient care experience required for students

in this program to obtain their degree. This would result in significant financial and emotional

stress to them and their family, which is dependent on Student L to provide for them after

obtaining a degree.

                                CLAIMS FOR RELIEF

                   Count I: Violation of the Administrative Procedure Act

                       The July Order Is Arbitrary And Capricious
                Because It Is Not The Product Of Reasoned Decisionmaking

       145.    Plaintiffs incorporate the preceding paragraphs by reference.

       146.    The APA requires this Court to hold unlawful and set aside any agency action that

is “arbitrary, capricious, an abuse of discretion . . . or otherwise not in accordance with law.” 5

U.S.C. § 706(2)(A).

       147.    Agency action that is not the product of reasoned decisionmaking is arbitrary and

capricious. Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983).

       148.    If an agency changes an existing policy, it must “display awareness that it is

changing position” and “must show that there are good reasons for the new policy.” FCC v. Fox

Television Stations, Inc., 556 U.S. 502, 515 (2009).

       149.    The July Order offers a single sentence of explanation: “There will still be

accommodations to provide flexibility to schools and nonimmigrant students but as many

institutions across the country reopen, there is a concordant need to resume the carefully

balanced protections implemented by federal regulations.” This explanation does not identify


Page 32    Complaint
          Case 6:20-cv-01127-MK       Document 1      Filed 07/13/20    Page 35 of 38




what the purported “carefully balanced protections” are, does not explain how or why those

protections favor reversing ICE’s previous policy determinations, and does not explain why the

original rationale supporting the March guidance—the need for an exemption in light of the

“extraordinary nature of the COVID-19 emergency”—no longer supported Defendants’ March

guidance. For this reason, Defendants’ July Order violates the APA.

       150.    An agency must also “pay[ ] attention to the advantages and the disadvantages of

agency decision.” Michigan v. EPA, 135 S. Ct. 2699, 2707 (2015). When an agency issues a

new policy, it must take into account “serious reliance interests” engendered by the previous

policy. Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016). Agency action must

therefore be vacated if the agency “failed to address whether there was ‘legitimate reliance’” on

an earlier policy. Dep’t of Homeland Security v. Regents of the Univ. of Cal., 140 S. Ct. 1891,

1913 (2020).

       151.    The July Order is arbitrary and capricious because it failed to account for or

address legitimate reliance interests engendered by Defendants’ March guidance, which

acknowledged that universities and colleges could provide online education to adapt to the

significant public health concerns associated with the COVID-19 virus, exempted students with

F-1 visas from regulatory in-person class requirements, and confirmed that this flexible guidance

would be “in effect for the duration of the emergency.” Moreover, universities and schools had

invested substantial resources to develop Fall 2020 academic plans that carefully balanced the

health, safety, and educational needs of faculty, students, and staff. These plans were thrown

into disarray by the July Order, and Plaintiffs were forced to divert resources to respond to the

deadlines and burdens the July Order imposed.




Page 33    Complaint
          Case 6:20-cv-01127-MK         Document 1       Filed 07/13/20       Page 36 of 38




                   Count II: Violation of the Administrative Procedure Act

                         The July Order Is Arbitrary And Capricious
                         Because Its Proffered Reasons Are Pretextual

         152.   Plaintiffs incorporate the preceding paragraphs by reference.

         153.   The APA requires this Court to hold unlawful and set aside any agency action that

is “arbitrary, capricious, an abuse of discretion . . . or otherwise not in accordance with law.” 5

U.S.C. § 706(2)(A).

         154.   Agency action cannot lawfully rest on a “pretextual basis.” Dep’t of Commerce v.

New York, 139 S. Ct. 2551, 2573 (2019). The July Order is arbitrary and capricious because it

rests on a pretextual basis.

         155.   In the July Order, Defendants stated that its policy reversal was necessary to

“resume the carefully balanced protections implemented by federal regulations.”

         156.   That is not the true rationale for the policy change.

         157.   Instead, Defendants’ rationale was to encourage and coerce schools to reopen.

Defendants have not tried to hide this rationale. Acting Deputy Secretary of Homeland Security

Ken Cuccinelli said in a public interview that the July Order’s purpose was to “encourage

schools to reopen.” John Bowden, Cuccinelli Says Rule Forcing International Students to

Return    Home    Will    “Encourage     Schools    to   Reopen,”       The   Hill   (July 7,   2020),

https://bit.ly/303vFG2. Additionally, the President has repeatedly demanded that schools reopen

in the Fall and has often accompanied such demands with threats to cut off federal funding. See,

e.g., Donald J. Trump (@realDonaldTrump), Twitter (July 10, 2020, 7:41 AM) (. . . Schools

must be open in the Fall. If not open, why would the Federal Government give Funding? It

won’t!!!”); Donald J. Trump (@realDonaldTrump), Twitter (July 6, 2020, 2:40 PM)

(“SCHOOLS MUST OPEN IN THE FALL!!!”).


Page 34     Complaint
          Case 6:20-cv-01127-MK       Document 1       Filed 07/13/20     Page 37 of 38




       158.    For this reason, the July Order must be held unlawful, vacated, and set aside as

arbitrary, capricious, an abuse of discretion, or not in accordance with law.          5 U.S.C.

§ 706(2)(A).

                                PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that the Court:

       159.    Declare that the July Order violates the APA;

       160.    Vacate and set aside the July Order;

       161.    Reinstate the March 13 Guidance;

       162.    Enter a temporary restraining order preventing Defendants and all persons acting

in concert with them from enforcing, implementing, and giving effect to the July Order or the

policy announced in the July Order;

       163.    Enter a preliminary injunction preventing Defendants and all persons acting in

concert with them from enforcing, implementing, and giving effect to the July Order or the

policy announced in the July Order;

       164.    Enter a permanent injunction preventing Defendants and all persons acting in

concert with them from enforcing, implementing, and giving effect to the July Order or the

policy announced in the July Order;

       165.    Issue all process necessary and appropriate to postpone the effective date of the

July Order and the policy announced in the July Order and to maintain the status quo pending the

conclusion of this case;

       166.    Award Plaintiffs their reasonable costs and attorneys’ fees; and

       167.    Award any and all other relief as this Court may deem just and appropriate.




Page 35    Complaint
          Case 6:20-cv-01127-MK     Document 1      Filed 07/13/20       Page 38 of 38




DATED: July 13, 2020                                 /s/ Kevin S. Reed

GIBSON, DUNN & CRUTCHER LLP                         Kevin S. Reed (OBN #160574)
                                                     ksreed@uoregon.edu
Debra Wong Yang (pro hac vice forthcoming)          Douglas Y.S. Park (OBN #980904)
 dwongyang@gibsondunn.com                            dougpark@uoregon.edu
Ethan Dettmer (pro hac vice forthcoming)            Jessica Price (OBN #182104) (LR 83-4
 edettmer@gibsondunn.com                            pending)
Theane Evangelis (pro hac vice forthcoming)          jgprice@uoregon.edu
 tevangelis@gibsondunn.com                          University of Oregon
Chelsea Mae Thomas (pro hac vice forthcoming)       Office of General Counsel
 cthomas@gibsondunn.com                             1226 University of Oregon
333 South Grand Avenue                              Eugene, OR 97403
Los Angeles, CA 90071-3197                          Phone: (541) 346-3082
Phone: (213) 229-7000
                                                    Rebecca Gose (OBN #105712)
Theodore B. Olson (pro hac vice forthcoming)         rebecca.gose@oregonstate.edu
 tolson@gibsondunn.com                              Julie Penry (OBN #053440)
Matthew D. McGill (pro hac vice forthcoming)         julie.penry@oregonstate.edu
 mmcgill@gibsondunn.com                             Whitney Hill (OBN 093849)
Joshua Wesneski (pro hac vice forthcoming)           whitney.hill@oregonstate.edu
 jwesneski@gibsondunn.com                           (Special Admission as Government
1050 Connecticut Avenue, N.W.                       Attorneys pending)
Washington, D.C. 20036-5306                         Oregon State University
Phone: (202) 955-8500                               Office of the General Counsel
                                                    630 Kerr Admin Bldg
Alexander H. Southwell (pro hac vice forthcoming)   Corvallis, OR 97331
 asouthwell@gibsondunn.com                          Phone: (541) 737-2474
Oliver Fong (pro hac vice forthcoming)
 ofong@gibsondunn.com                               Beong-Soo Kim (Cal. BN 212912) (pro
200 Park Avenue                                     hac vice forthcoming)
New York, NY 10166-0193                              bkim@usc.edu
Phone: (212) 351-4000                               Laurie Barnes (Cal. BN 229038) (pro hac
                                                    vice forthcoming)
Attorneys for Plaintiffs                             lbarnes@usc.edu
                                                    Andreas Meyer (Cal. BN 267151) (pro
                                                    hac vice forthcoming)
                                                     andreasm@usc.edu
                                                    University of Southern California
                                                    Office of the General Counsel
                                                    3551 Trousdale Parkway, ADM 352
                                                    Los Angeles, CA 90089-5013

                                                    Attorneys for Plaintiffs




Page 36    Complaint
